Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 06/04/2019. 
Claim 1 is presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 is directed to a system which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or stored-value card transferring, in this case. The independent claims recite the receiving, performing and standardizing steps, which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction but for the recitation of generic computer 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of controlling production and distribution of consumable items using these additional elements: device. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device to perform these steps amounts to no more than mere instructions to apply the exception using a generic 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Watson “US 2009/0259344 A1” (Waston).
Regarding Claim 1:  A platform for controlling production and distribution of consumable items, comprising:
receiving information associated with a consumable item (at least see Watson Abstract) ;
performing a chemical analysis of the consumable item to produce a chemistry panel (at least see Watson Abstract;  Fig. 6);
standardizing the chemistry panel for input to a model; and operating the model to generate a result set (at least see Watson Abstract; [0004]-[0006]).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Moday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627